       Case 4:15-cv-00498-BLW Document 108 Filed 07/11/20 Page 1 of 12




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  JOHN WALKER,
                                               Case No. 4:15-cv-00498-BLW

        Plaintiff,                             MEMORANDUM DECISION
                                               AND ORDER
         v.

  CITY OF POCATELLO, a political
  subdivision of the State of Idaho;
  SCOTT MARCHAND, in his
  individual and official capacity;
  BRIAN and ROGER SCHEI, in his
  individual and official capacity,

        Defendants.



                                INTRODUCTION

      Before the Court is Defendants’ Motion in Limine to Limit Evidence at

Trial. Dkt. 80. The motion is fully briefed.

                                 BACKGROUND

      Trial in this matter is set for July 20, 2020. After extensive litigation, Walker

has five remaining claims ready for trial, including violations of the Family

Medical Leave Act and Rehabilitation Act. Defendants seek to exclude certain


MEMORANDUM DECISION AND ORDER - 1
       Case 4:15-cv-00498-BLW Document 108 Filed 07/11/20 Page 2 of 12




evidence related to Walker’s claims.

                                LEGAL STANDARD

      There is no express authority for motions in limine in either the Federal

Rules of Civil Procedure or the Federal Rules of Evidence. Nevertheless, these

motions are well recognized in practice and by case law. See, e.g., Ohler v. United

States, 529 U.S. 753, 758 (2000). They key function of a motion in limine is to

“exclude prejudicial evidence before the evidence is actually offers.” Luce v.

United States, 469 U.S. 38, 40 (1984). A ruling on a motion in limine is essentially

a preliminary ruling, which may be reconsidered in the context of trial. Id. at 41.

Thus, unless otherwise indicated in this decision, any such preliminary ruling may

need to be revisited in the context of the evidence actually presented at trial.

                                     ANALYSIS

      A.     Evidence of denial of promotion

      Defendants seek to exclude any evidence that Walker was denied a

promotion to captain. Dkt. 80-1 at 6-7. Defendants argue that Walker had no

reasonable expectation or entitlement to the promotion and that the FMLA only

ensures a plaintiff is able to return to the job they had before taking leave. Id. at 7-

8. Defendants further argue that the Ninth Circuits decision established that Walker

was not entitled to a promotion. Id. at 8.

      The Court already addressed this last contention in its order on Defendants’


MEMORANDUM DECISION AND ORDER - 2
       Case 4:15-cv-00498-BLW Document 108 Filed 07/11/20 Page 3 of 12




motion for reconsideration. Dkt. 71 at 4. Walker’s retaliation claims under the

Rehabilitation Act and FMLA require Walker to show that he suffered an adverse

employment action. The Court rejected Defendants’ argument that, because

Walker did not have a protectible property interest in a promotion, he could not

establish an adverse employment action. Id.

      Refusal to consider an employee for a promotion can constitute an adverse

employment action. See Brooks v. City of San Mateo, 229 F.3d 917, 928 (9th Cir.

2000). Likewise, the FMLA regulations prohibit employers from using FMLA

leave as a negative factor in employment actions, including promotions. 29 C.F.R.

§ 825.220(c). Further, the regulations allow the Court to provide equitable relief

for violations of the FMLA, including promotion. Id. § 825.220(b). Accordingly,

the Court will deny Defendants’ motion and allow Walker to present evidence

related to the alleged refusal to promote him after he took FMLA leave.

      B.     Events occurring prior to September 2015

      Defendants seek to exclude evidence pertaining to events prior to September

2015, when Walker took his FMLA leave. Dkt. 80-1 at 3. Defendants argue that

this evidence is not relevant to any of Walker’s claims. Walker generally agrees to

limit evidence of events prior to September 2015, but argues that he should be able

to provide evidence related to his job performance and medical condition prior to




MEMORANDUM DECISION AND ORDER - 3
       Case 4:15-cv-00498-BLW Document 108 Filed 07/11/20 Page 4 of 12




taking leave. Dkt. 96 at 2. Walker argues that this evidence is relevant to provide

context for his employment with the City and demonstrate subsequent adverse

employment actions. Id.

      Under his FMLA interference claim Walker must establish “by a

preponderance of the evidence that his taking FMLA leave constituted a negative

factor” in Defendants’ decision not to promote him. Bachelder v. Am. W. Airlines,

Inc., 259 F.3d 1112, 1125 (9th Cir. 2001). Walker can establish this using either

direct or circumstantial evidence, or both. Id. Here Walker’s performance reviews

shortly before he took FMLA leave are circumstantial evidence that Defendants

considered it a negative factor in their decision not to promote him. Further,

Walker’s performance reviews may be circumstantial evidence supporting his

retaliation claims. Therefore, the Court will deny the motion as to the evidence,

which Walker identified in his response to Defendants’ motion.

      C.     Evidence of this lawsuit

      Defendants seek to exclude evidence of this lawsuit as evidence of a

protected activity. Dkt. 80-1 at 10. Defendants argue that Walker cannot use

evidence of the second amended complaint, filed in 2017, as protected activity for

which defendants took actions against him in 2015 and 2016. Id. at 11-12. Walker

responds that he instituted FMLA investigations before the second amended




MEMORANDUM DECISION AND ORDER - 4
       Case 4:15-cv-00498-BLW Document 108 Filed 07/11/20 Page 5 of 12




complaint was filed and that Defendants retaliated against him for those

investigations. Dkt. 96 at 6. Walker further argues that he should be allowed to

present evidence of retaliation occurring after the filing of the second amended

complaint as adverse employment actions taken against him for instituting FMLA

investigations. Walker suggests that, even though these later retaliatory actions

were not included in his second amended complaint, he put Defendants on notice

through discovery. Dkt. 96 at 7.

      The Ninth Circuit has indicated that a plaintiff may pursue claims not

included in the complaint by putting a defendant on notice of them during

discovery. Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000).

Obviously, this principle comes into play when events occur after the filing of an

amended complaint which plaintiff believes provide further evidence of FMLA

interference or retaliation. The Court is therefore inclined to allow Walker to

present evidence of his investigations of Defendants FMLA violations and the

filing of this action. Walker is not seeking to add a claim to his complaint, instead

he is seeking to present evidence of the Defendants’ ongoing retaliation. Further,

Walker put Defendants on notice of this theory during discovery. Therefore, the

Court will deny the Defendants’ motion in limine on this issue.

      D.     Expert Terry Gazdik




MEMORANDUM DECISION AND ORDER - 5
       Case 4:15-cv-00498-BLW Document 108 Filed 07/11/20 Page 6 of 12




      Defendants seek to exclude the testimony of, and economic report prepared

by, Terry Gazdik. Dkt. 80-1 at 13. A chronology of events is necessary to resolve

Defendants’ motion.

      Gazdik was initially disclosed by Walker on November 15, 2016. Gazdik’s

initial report related to Walker’s economic loss from not being promoted in 2013

or not obtaining a position with ISU. Id. On May 8, 2017, Walker filed his Second

Amended Complaint. Dkt. 34. On January 31, 2018, the Court issued its decision

granting in part, and denying in part, the Defendants’ Motion for Summary

Judgment. Dkt. 57. The Defendants appealed the Court’s decision, and the Ninth

Circuit Court of Appeals on April 23, 2019 reversed the Court’s denial of qualified

immunity to the individual defendants and remanded the case for further

proceedings. Dkt. 64. The Defendants then sought reconsideration of the Court’s

earlier decision denying summary judgment, which was ultimately denied on

November 4, 2019. Dkt. 71. Until that point, it was unsettled as to which claims

would actually be tried in this case.

      On January 10, 2020, the case was set for trial on July 20, 2020. Dkt. 72.

Roughly two months later, the world changed dramatically with the rise of the

COVID-19 pandemic. This caused the Court to adopt a series of General Orders

vacating all trial settings until the State of Idaho reopened the state to such an




MEMORANDUM DECISION AND ORDER - 6
       Case 4:15-cv-00498-BLW Document 108 Filed 07/11/20 Page 7 of 12




extent that trials could be held in compliance with the State’s reopening plan.

Although the trial date in this case was never vacated, it was clear to all practicing

attorneys that there was great uncertainty as to whether any civil trials would be

held in the upcoming months. On June 25, 2020, the Court conducted a pretrial

conference with counsel, which was primarily to determine whether the July 20

trial date should be vacated. After conferring with counsel, the trial date was

reaffirmed.

      Despite the uncertainty of whether the trial would be held on July 20, the

parties began doing their final trial preparation in late May and early June. On June

4, 2020, Walker’s counsel requested additional documents from the City which

were necessary to supplement Gazdik’s report. The City provided the requested

documents on June 8 and 10. The Defendants filed this motion in limine on June

11, 2020 requesting that Gazdik not be allowed to testify because her report was

premised on claims no longer in the case and because no supplementation had been

filed. Dkt. 80. Walker then served Gazdik’s supplemental report on Defendants on

July 6, 2020. Dkt. 99. The supplemental report now calculates Walker’s economic

loss if he had been promoted in February 2016 or July 2016, including updated

salary information. Dkt. 99-1 at 6.

      One part of the Defendants’ argument is easily disposed of. Defendants




MEMORANDUM DECISION AND ORDER - 7
       Case 4:15-cv-00498-BLW Document 108 Filed 07/11/20 Page 8 of 12




argue that Gazdik’s original disclosure does not relate to any of Walker’s current

claims because it was generated prior to the filing of the second amended

complaint and is not based on his FMLA or Rehabilitation Act claims. Dkt. 80-1 at

13. Defendants also argue that the report is irrelevant because it pertains to

promotions which Walker was not entitled to. However, as explained above,

Plaintiff has a viable claim that the failure to promote may constitute a form of

FMLA interference or retaliation which is compensable in this action. So, this

ground for exclusion has no merit.

      More challenging is the Defendants’ argument that the supplementation filed

two weeks before trial is prejudicial and violates the command of Rule 26 that an

expert report must be supplemented, “in a timely manner if the party learns that in

some material respect the disclosure . . . is incomplete or incorrect.” Fed.R.Civ.P.

26(e)(1)(A). Here, there is no question but that the nature of the claims to be

resolved were clearly established after the Court denied the Defendants’ motion for

reconsideration in November 2019. At that point, and certainly by January 10,

2020 when the Court set the current trial date, there was no reason why the

Plaintiffs could not have supplemented Gazdik’s report to more accurately reflect

the time frame and claims which would be submitted to the jury.

      On the other hand, although the decisions by this Court and the Ninth Circuit




MEMORANDUM DECISION AND ORDER - 8
       Case 4:15-cv-00498-BLW Document 108 Filed 07/11/20 Page 9 of 12




have changed the legal theory upon which Walker claims damages for the

Defendants’ refusal to promote him, the theory underlying the economic loss

calculations has not changed. In addition, within 2 months after the Court set the

trial date, the COVID-19 pandemic created havoc in the legal system as both

courts and attorneys tried to sort out the impact of the pandemic on cases that had

been scheduled for trial. Because of that uncertainty, it was not unreasonable for

Plaintiff’s counsel to delay updating Gazdik’s supplementation of her report until

the trial date was certain. Indeed, to do otherwise may have required that the

supplementation be repeated prior to a later trial date if the July 20 trial were

vacated.

      On the other hand, Rule 37 does provide that if a party fails to supplement

their expert witness disclosures, they are not allowed to use that witness to supply

evidence on at trial, “unless the failure was substantially justified or is harmless.”

Fed.R.Civ.P. 37(c)(1). And, under normal circumstances, the Court would not be

willing to find that the conduct of Plaintiff’s counsel was “substantially justified”

or that the failure to supplement Gazdik’s report is “harmless” to the Defendants.

      But, the circumstances here are unique. First, while Plaintiff’s counsel’s

conduct may not have been substantially justified, it was understandable –

particularly given the charge of Rule 1, that the Federal Rules be “construed,




MEMORANDUM DECISION AND ORDER - 9
      Case 4:15-cv-00498-BLW Document 108 Filed 07/11/20 Page 10 of 12




administered, and employed by the court and the parties to secure the just, speedy,

and inexpensive determination of every action and proceeding.” Fed.R.Civ.P. 1

(Emphasis supplied). Second, the Court has reviewed Gazdik’s supplemental

report and it does appear to use the same methodology as her earlier report.

Moreover, the changes appear to be based solely on objective data and information

supplied by the Defendants and by PERSI, the state retirement system.

      Although Rule 37 provides for a default remedy of excluding supplemental

reports not timely disclosed, it does provide the Court with discretion to consider

other sanctions. Appropriate to this case, the Court may require, as a condition of

admitting the expert testimony, that the offending party pay “reasonable expenses,

including attorney's fees,” caused by the failure to supplement the expert’s report

in a timely fashion. Fed.R.Civ.P. 37(c)(1)(A). That sanction seems measured and

proper here.

      Therefore, the Court will deny the Defendants’ motion to exclude Gazdik’s

testimony, but conditioned on the Plaintiff’s payment of reasonable expenses

incurred by the Defendant in having their expert respond to Gazdik’s supplemental

report, and the legal fees incurred for time spent by counsel in reviewing that

response.

      E.       Non-expert testimony relating to Plaintiff’s physical/mental health
               prior to September 2015


MEMORANDUM DECISION AND ORDER - 10
      Case 4:15-cv-00498-BLW Document 108 Filed 07/11/20 Page 11 of 12




      Defendants seek to exclude testimony from Dr. Matthew Fackrell and Bob

Stahn. Walker does not intend to call these individuals as witnesses at trial.

Therefore, the Court will grant the motion as to these individuals.

      F.     Third-Party Witness Testimony

      Defendants seek to exclude testimony from Walker’s family members. Dkt.

80-1 at 16. Defendants argue that Walker’s family members do not have any

personal knowledge relevant to Walker’s claims. Walker responds that his family

members were captured on the surveillance tape, which the Defendants failed to

preserve, and have knowledge of his activities during his FMLA leave. Walker

further argues that his family members can testify as to their knowledge the

Defendants actions had on Walker.

      The Court does not see how the family members’ testimony is relevant to

Walker’s FMLA or Rehabilitation Act claims. However, the testimony may be

relevant to Walker’s NIED and IIED claims, specifically the degree of his

emotional distress. Therefore, the Court will deny the motion and consider the

issue when it is presented in context.



                                         ORDER

      IT IS ORDERED that Defendants’ Motion in Limine (Dkt. 80) is




MEMORANDUM DECISION AND ORDER - 11
     Case 4:15-cv-00498-BLW Document 108 Filed 07/11/20 Page 12 of 12




GRANTED IN PART and DENIED IN PART, as described above.



                                       DATED: July 11, 2020


                                       _________________________
                                       B. Lynn Winmill
                                       U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 12
